      Case 4:19-cv-06812-JST Document 63 Filed 06/22/20 Page 1 of 17


 1   STEVE MARSHALL                                        TIMOTHY C. FOX
     Attorney General of Alabama                           Attorney General of Montana
 2   Edmund G. LaCour Jr. (pro hac vice)                   Melissa Schlichting (SBN 220258)
     Solicitor General                                     Deputy Attorney General
 3   James W. Davis (pro hac vice)                         Montana Department of Justice
     Deputy Attorney General                                  215 N. Sanders St.
 4   A. Barrett Bowdre (pro hac vice)                         P.O. Box 201401
     Deputy Solicitor General                                 Helena, MT 59620-1401
 5   Office of the Alabama Attorney General                   Telephone: (406) 444-2026
        501 Washington Ave.                                   Fax: (404) 444-3549
 6      P.O. Box 300152                                       E-mail: MSchlichting@mt.gov
        Montgomery, AL 36130
 7      Telephone: (334) 353-2196                            Attorneys for Defendant-Intervenor
        Fax: (334) 353-8400                                           State of Montana
 8      E-mail: edmund.lacour@AlabamaAG.gov
                 jim.davis@AlabamaAG.gov
 9               barrett.bowdre@AlabamaAG.gov
10   Paul Beard II (SBN 210563)
     FISHER BROYLES LLP
11      5670 Wilshire Blvd., Ste. 1800
        Los Angeles, CA 90036-5653
12      Telephone: (818) 216-3988
        Fax: (213) 402-5034
13      E-mail: paul.beard@fisherbroyles.com
14   Attorneys for Defendant-Intervenor State of Alabama
15   [Additional counsel listed on signature page]
16                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
17                                 OAKLAND DIVISION
18
     ANIMAL LEGAL DEFENSE FUND,                        Case No. 4:19-cv-06812-JST
19
           Plaintiff,                                  Related Case: No. 4:19-cv-06013-JST
20                                                     Related Case: No. 4:19-cv-05206-JST
                   v.
21                                                     ANSWER OF DEFENDANT-
     DAVID BERNHARDT, U.S. Secretary of the            INTERVENOR STATES OF ALABAMA,
22   Interior, et al.,                                 ALASKA, ARIZONA ex rel. the
                                                       ARIZONA GAME and FISH
23         Defendants.                                 COMMISSION, ARKANSAS, IDAHO,
                                                       KANSAS, MISSOURI, MONTANA,
24                                                     NEBRASKA, NORTH DAKOTA, UTAH,
                                                       WEST VIRGINIA, and WYOMING TO
25                                                     PLAINTIFF’S FIRST AMENDED
                                                       COMPLAINT.
26
                                                       Judge:      Hon. Jon S. Tigar
27

28

                                                                  Answer of Defendant-Intervenor States,
                                                                           Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 63 Filed 06/22/20 Page 2 of 17



 1             The Defendant-Intervenor States—Alabama, Alaska, Arizona ex rel. the Arizona Game
 2   and Fish Commission, Arkansas, Idaho, Kansas, Missouri, Montana, Nebraska, North Dakota,
 3   Utah, West Virginia, and Wyoming—hereby respond to the allegations in Plaintiff Animal Legal
 4   Defense Fund’s First Amended Complaint (ECF # 62). The numbered paragraphs in this Answer
 5   correspond to the numbered paragraphs of the Amended Complaint.
 6                                           INTRODUCTION
 7             1.    The allegations in paragraph 1 are legal conclusions that require no response. To
 8   the extent a response may be deemed required, the allegations are denied on the ground that the
 9   statute speaks for itself.
10             2.    Admit that the U.S. Fish and Wildlife Service and the National Marine Fisheries
11   Service have administered the ESA through regulations and that 99% of species protected by the
12   Act have not gone extinct. To the extent paragraph 2 alleges anything else, the allegations are
13   denied.
14             3.    The allegations in paragraph 3 are legal conclusions that require no response. To
15   the extent a response may be deemed required, the allegations are denied on the ground that the
16   regulations speak for themselves.
17             4.      The allegations in paragraph 4 are legal conclusions that require no response. To
18   the extent a response may be deemed required, the allegations are denied on the ground that the
19   regulations speak for themselves.
20             5.    The allegations in paragraph 5 are legal conclusions that require no response. To
21   the extent a response may be deemed required, the allegations are denied.
22             6.    The allegations in paragraph 6 are legal conclusions that require no response. To
23   the extent a response may be deemed required, the allegations are denied on the ground that the
24   Rules and statute speak for themselves.
25             7.    The allegations in paragraph 7 are legal conclusions that require no response. To
26   the extent a response may be deemed required, the allegations are denied.
27             8.    Admit that Plaintiff seeks the relief described in paragraph 8, but deny that it is
28

                                                  2                       Answer of Defendant-Intervenor States,
                                                                                   Case No. 4:19-cv-06812-JST
      Case 4:19-cv-06812-JST Document 63 Filed 06/22/20 Page 3 of 17



 1   entitled to such relief, or to any relief whatsoever.
 2                                    JURISDICTION AND VENUE
 3          9.      The allegations in paragraph 9 are legal conclusions that require no response. To
 4   the extent a response may be deemed required, the allegations are denied.
 5          10.     The allegations in paragraph 10 are legal conclusions that require no response. To
 6   the extent a response may be deemed required, the allegations are denied
 7                                  INTRADISTRICT ASSIGNMENT
 8          11.     The allegations in paragraph 11 are legal conclusions that require no response. To
 9   the extent a response may be deemed required, the allegations are denied.
10                                                 PARTIES
11          12.     The Defendant-Intervenor States lack sufficient knowledge or information to form
12   a belief as to the truth of the allegations in paragraph 12 and therefore deny them.
13          13.     The Defendant-Intervenor States lack sufficient knowledge or information to form
14   a belief as to the truth of the allegations in paragraph 13 and therefore deny them.
15          14.     The Defendant-Intervenor States lack sufficient knowledge or information to form
16   a belief as to the truth of the allegations in paragraph 14 and therefore deny them.
17          15.     The Defendant-Intervenor States lack sufficient knowledge or information to form
18   a belief as to the truth of the allegations in paragraph 15 and therefore deny them. The allegations
19   in paragraph 15 also include legal conclusions that require no response. To the extent a response
20   may be deemed required, the allegations are denied.
21          16.     The Defendant-Intervenor States lack sufficient knowledge or information to form
22   a belief as to the truth of the allegations in paragraph 16 and therefore deny them.
23          17.     The Defendant-Intervenor States lack sufficient knowledge or information to form
24   a belief as to the truth of the allegations in paragraph 17 and therefore deny them.
25          18.     The Defendant-Intervenor States lack sufficient knowledge or information to form
26   a belief as to the truth of the allegations in paragraph 18 and therefore deny them.
27          19.     The Defendant-Intervenor States lack sufficient knowledge or information to form
28

                                                   3                    Answer of Defendant-Intervenor States,
                                                                                 Case No. 4:19-cv-06812-JST
          Case 4:19-cv-06812-JST Document 63 Filed 06/22/20 Page 4 of 17



 1   a belief as to the truth of the allegations in paragraph 19 and therefore deny them.
 2            20.   The Defendant-Intervenor States lack sufficient knowledge or information to form
 3   a belief as to the truth of the allegations in paragraph 20 and therefore deny them.
 4            21.   The Defendant-Intervenor States lack sufficient knowledge or information to form
 5   a belief as to the truth of the allegations in paragraph 21 and therefore deny them.
 6            22.   The allegations in paragraph 22 are legal conclusions that require no response. To
 7   the extent a response may be deemed required, the allegations are denied.
 8            23.   The allegations in paragraph 23 are legal conclusions that require no response. To
 9   the extent a response may be deemed required, the allegations are denied.
10            24.   Admit that David Bernhardt is the United States Secretary of the Interior and that
11   he signed the Final Rules challenged by Plaintiff. The rest of the allegations paragraph 24 are
12   legal conclusions that require no response. To the extent a response may be deemed required, the
13   allegations are denied.
14            25.   The allegations in paragraph 25 are legal conclusions that require no response.
15            26.   Admit that Wilbur Ross is the Secretary of the United States Department of
16   Commerce and that he signed the Final Rules challenged by Plaintiff. The rest of the allegations
17   in paragraph 26 are legal conclusions that require no response. To the extent a response may be
18   deemed required, the allegations are denied.
19            27.   The allegations in paragraph 27 are legal conclusions that require no response.
20                                            BACKGROUND
21   I.       Endangered Species Act
22            28.   Admit that Congress passed the ESA in 1973. The remaining allegations in
23   paragraph 28 are legal conclusions that require no response. To the extent a response may be
24   deemed required, the allegations are denied on the ground that the statute speaks for itself.
25            29.   The allegations in paragraph 29 are legal conclusions that require no response. To
26   the extent a response may be deemed required, Plaintiff’s characterizations of the ESA are
27   denied on the ground that the statute speaks for itself.
28

                                                  4                     Answer of Defendant-Intervenor States,
                                                                                 Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 63 Filed 06/22/20 Page 5 of 17



 1          30.     The allegations in paragraph 30 are legal conclusions that require no response. To
 2   the extent a response may be deemed required, Plaintiff’s characterizations of the ESA are
 3   denied on the ground that the statute speaks for itself.
 4          31.     The allegations in paragraph 31 are legal conclusions that require no response. To
 5   the extent a response may be deemed required, Plaintiff’s characterizations of the ESA are
 6   denied on the ground that the statute, regulations, and case law speak for themselves.
 7          32.     The allegations in paragraph 32 are legal conclusions that require no response. To
 8   the extent a response may be deemed required, Plaintiff’s characterizations of the ESA are
 9   denied on the ground that the statute speaks for itself.
10          33.     The allegations in paragraph 33 are legal conclusions that require no response. To
11   the extent a response may be deemed required, Plaintiff’s characterizations of the ESA are
12   denied on the ground that the statute speaks for itself.
13          34.     The allegations in paragraph 34 are legal conclusions that require no response. To
14   the extent a response may be deemed required, Plaintiff’s characterizations of the ESA and the
15   regulations are denied on the ground that the statute and regulations speak for themselves.
16          35.     The allegations in paragraph 35 are legal conclusions that require no response. To
17   the extent a response may be deemed required, Plaintiff’s characterizations of the ESA and the
18   regulations are denied on the ground that the statute and regulations speak for themselves.
19          36.     The allegations in paragraph 36 are legal conclusions that require no response. To
20   the extent a response may be deemed required, Plaintiff’s characterizations of the ESA are
21   denied on the ground that the statute speaks for itself.
22          37.     The allegations in paragraph 37 are legal conclusions that require no response. To
23   the extent a response may be deemed required, Plaintiff’s characterizations of the ESA are
24   denied on the ground that the statute speaks for itself.
25   II.    The 4(d) Rule
26          38.     The allegations in paragraph 38 are legal conclusions that require no response. To
27   the extent a response may be deemed required, Plaintiff’s characterizations of the ESA and the
28

                                                  5                    Answer of Defendant-Intervenor States,
                                                                                Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 63 Filed 06/22/20 Page 6 of 17



 1   4(d) regulation are denied on the ground that the statute and regulations speak for themselves.
 2          39.     Deny.
 3          40.     The allegations in paragraph 40 contain legal conclusions to which no response is
 4   required and factual allegations that Defendant-Intervenors lack sufficient knowledge or
 5   information to form a belief as to the truth thereof. For those reasons, the allegations in
 6   paragraph 35 are denied.
 7          41.     The Defendant-Intervenor States lack sufficient knowledge or information to form
 8   a belief as to the truth of the allegations in paragraph 41 and therefore deny them. Plaintiff’s
 9   characterizations of the documents available on the FWS online system are also denied on the
10   ground that the documents speak for themselves.
11          42.     The Defendant-Intervenor States lack sufficient knowledge or information to form
12   a belief as to the truth of the allegations in paragraph 42 and therefore deny them. Plaintiff’s
13   characterizations of the documents available on the NOAA website are also denied on the ground
14   that the documents speak for themselves.
15          43.     The Defendant-Intervenor States lack sufficient knowledge or information to form
16   a belief as to the truth of the allegations in paragraph 43 and therefore deny them. Plaintiff’s
17   characterizations of the GAO documents are also denied on the ground that the documents speak
18   for themselves.
19          44.     Deny.
20          45.     The Defendant-Intervenor States lack sufficient knowledge or information to form
21   a belief as to the truth of the allegations in paragraph 45 and therefore deny them. The allegations
22   also contain legal conclusions, to which no response is required. To the extent a response may be
23   deemed required, the allegations are denied on the ground that the documents speak for
24   themselves.
25   III.   The 4(d) Rule (cont’d)
26          46.     The allegations in paragraph 46 are legal conclusions that require no response. To
27   the extent a response may be deemed required, Plaintiff’s characterizations of the ESA are
28

                                                  6                      Answer of Defendant-Intervenor States,
                                                                                  Case No. 4:19-cv-06812-JST
       Case 4:19-cv-06812-JST Document 63 Filed 06/22/20 Page 7 of 17



 1   denied on the ground that the statute speaks for itself.
 2             47.   The allegations in paragraph 47 are legal conclusions that require no response. To
 3   the extent a response may be deemed required, Plaintiff’s characterizations of the ESA and FWS
 4   regulations are denied on the ground that the statute and regulations speak for themselves.
 5             48.   The allegations in paragraph 48 are legal conclusions that require no response. To
 6   the extent a response may be deemed required, Plaintiff’s characterizations of the ESA and FWS
 7   regulations are denied on the ground that the statute and regulations speak for themselves.
 8             49.   The allegations in paragraph 49 are legal conclusions that require no response. To
 9   the extent a response may be deemed required, Plaintiff’s characterizations of the FWS
10   regulation are denied on the ground that the regulation speaks for itself.
11             50.   The allegations in paragraph 50 are legal conclusions that require no response. To
12   the extent a response may be deemed required, the allegations are denied.
13             51.   The Defendant-Intervenor States lack sufficient knowledge or information to form
14   a belief as to the truth of the allegations in paragraph 51 and therefore deny them. Additionally,
15   the third sentence in paragraph 51 is a legal conclusion that requires no response. To the extent a
16   response may be deemed required, the allegation is denied on the ground that the Rule speaks for
17   itself.
18   IV.       The 4(d) Rule (cont’d)
19             52.   The allegations in paragraph 52 are legal conclusions that require no response. To
20   the extent a response may be deemed required, the allegations are denied.
21             53.   The allegations in paragraph 53 are legal conclusions that require no response. To
22   the extent a response may be deemed required, the allegations are denied
23             54.   The Defendant-Intervenor States lack sufficient knowledge or information to form
24   a belief as to the truth of the allegations in paragraph 54 and therefore deny them. Additionally,
25   paragraph 54 also contains legal conclusions that require no response. To the extent a response
26   may be deemed required, the allegations are denied.
27             55.   Denied. Additionally, paragraph 55 also contains legal conclusions that require no
28

                                                  7                     Answer of Defendant-Intervenor States,
                                                                                 Case No. 4:19-cv-06812-JST
      Case 4:19-cv-06812-JST Document 63 Filed 06/22/20 Page 8 of 17



 1   response. To the extent a response may be deemed required, the allegations are denied.
 2   V.     The 4(d) Rule (cont’d)
 3          56.     The allegations in paragraph 56 are legal conclusions that require no response. To
 4   the extent a response may be deemed required, Plaintiff’s characterizations of the Executive
 5   Order are denied on the ground that the Order speaks for itself.
 6          57.     Admit that FWS proposed the three rules at issue on July 25, 2018. The other
 7   allegations in paragraph 57 are legal conclusions that require no response. To the extent a
 8   response may be deemed required, Plaintiff’s characterizations of the proposed rules are denied
 9   on the ground that the documents speak for themselves.
10          58.     The allegations in paragraph 58 are legal conclusions that require no response. To
11   the extent a response may be deemed required, Plaintiff’s characterizations of the proposed rule
12   are denied on the ground that the notice speaks for itself.
13          59.     The allegations in paragraph 59 are legal conclusions that require no response. To
14   the extent a response may be deemed required, Plaintiff’s characterizations of the proposed rules
15   are denied on the ground that the notices speak for themselves.
16          60.     The allegations in paragraph 60 are legal conclusions that require no response. To
17   the extent a response may be deemed required, Plaintiff’s characterizations of the proposed rule
18   are denied on the ground that the notice speaks for itself.
19          61.     Admit that FWS accepted comments to its proposed rule. The Defendant-
20   Intervenor States lack sufficient knowledge or information to form a belief as to the truth of the
21   remainder of the allegations in paragraph 61 and therefore deny them.
22   VI.    The 4(d) Rule (cont’d)
23          62.     Admit that FWS issued a final rule on August 12, 2019. The other allegations in
24   paragraph 62 are legal conclusions that require no response. To the extent a response may be
25   deemed required, Plaintiff’s characterizations of the Final Rule are denied on the ground that the
26   Rule speaks for itself.
27          63.     The allegations in paragraph 63 are legal conclusions that require no response. To
28

                                                  8                     Answer of Defendant-Intervenor States,
                                                                                 Case No. 4:19-cv-06812-JST
      Case 4:19-cv-06812-JST Document 63 Filed 06/22/20 Page 9 of 17



 1   the extent a response may be deemed required, Plaintiff’s characterizations of the Final Rule are
 2   denied on the ground that the Rule speaks for itself.
 3          64.     The allegations in paragraph 64 are legal conclusions that require no response. To
 4   the extent a response may be deemed required, Plaintiff’s characterizations of the Final Rule are
 5   denied on the ground that the Rule speaks for itself.
 6          65.     The allegations in paragraph 65 are legal conclusions that require no response. To
 7   the extent a response may be deemed required, Plaintiff’s characterizations of the Final Rule are
 8   denied on the ground that the Rule speaks for itself.
 9          66.     The allegations in paragraph 66 are legal conclusions that require no response. To
10   the extent a response may be deemed required, Plaintiff’s characterizations of the Final Rule are
11   denied on the ground that the Rule speaks for itself.
12          67.     The allegations in paragraph 67 are legal conclusions that require no response. To
13   the extent a response may be deemed required, Plaintiff’s characterizations of the Final Rule are
14   denied on the ground that the Rule speaks for itself.
15          68.     The allegations in paragraph 68 are legal conclusions that require no response. To
16   the extent a response may be deemed required, Plaintiff’s characterizations of the Final Rule and
17   the cited article are denied on the ground that the Rule and article speak for themselves.
18          69.     The allegations in paragraph 69 are legal conclusions that require no response. To
19   the extent a response may be deemed required, Plaintiff’s characterizations of the Final Rule are
20   denied on the ground that the Rule speaks for itself. Additionally, Defendant-Intervenor States
21   lack sufficient knowledge of information to form a belief as to the truth of the allegations in the
22   third sentence of paragraph 69 and therefore deny them.
23          70.     The allegations in paragraph 70 are legal conclusions that require no response. To
24   the extent a response may be deemed required, Plaintiff’s characterizations of the Final Rule are
25   denied on the ground that the Rule speaks for itself.
26          71.     The allegations in paragraph 71 are legal conclusions that require no response. To
27   the extent a response may be deemed required, the allegations are denied.
28

                                                  9                     Answer of Defendant-Intervenor States,
                                                                                 Case No. 4:19-cv-06812-JST
      Case 4:19-cv-06812-JST Document 63 Filed 06/22/20 Page 10 of 17



 1           72.     The allegations in paragraph 72 are legal conclusions that require no response. To
 2   the extent a response may be deemed required, the allegations are denied.
 3   VII.    Rules Governing Listing, Critical Habitat, and Inter-agency Cooperation
 4           73.     The allegations in paragraph 73 are legal conclusions that require no response. To
 5   the extent a response may be deemed required, Plaintiff’s characterizations of the Listing Rule
 6   are denied on the ground that the Rule speaks for itself.
 7           74.     The allegations in paragraph 74 are legal conclusions that require no response. To
 8   the extent a response may be deemed required, Plaintiff’s characterizations of the Listing Rule
 9   are denied on the ground that the Rule speaks for itself.
10           75.     The allegations in paragraph 75 are legal conclusions that require no response. To
11   the extent a response may be deemed required, Plaintiff’s characterizations of the Listing Rule
12   are denied on the ground that the Rule speaks for itself.
13           76.     The allegations in paragraph 76 contain legal conclusions that require no
14   response. To the extent a response may be deemed required, Plaintiff’s characterizations of the
15   Listing Rule are denied on the ground that the Rule speaks for itself. Additionally, Defendant-
16   Intervenor States lack sufficient knowledge of information to form a belief as to the truth of the
17   allegations in paragraph 76 and therefore deny them.
18           77.     The allegations in paragraph 77 are legal conclusions that require no response. To
19   the extent a response may be deemed required, Plaintiff’s characterizations of the Listing Rule
20   are denied on the ground that the Rule speaks for itself.
21           78.     Defendant-Intervenor States lack sufficient knowledge of information to form a
22   belief as to the truth of the allegations in paragraph 78 and therefore deny them. The final
23   sentence of paragraph 78 is a legal conclusion that requires no response. To the extent a response
24   may be deemed required, Plaintiff’s characterization of the Listing Rule is denied on the ground
25   that the Rule speaks for itself.
26           79.     The allegations in paragraph 79 are legal conclusions that require no response. To
27   the extent a response may be deemed required, Plaintiff’s characterizations of the Interagency
28

                                                 10                     Answer of Defendant-Intervenor States,
                                                                                 Case No. 4:19-cv-06812-JST
      Case 4:19-cv-06812-JST Document 63 Filed 06/22/20 Page 11 of 17



 1   Cooperation Rule are denied on the ground that the Rule speaks for itself.
 2          80.     The allegations in paragraph 80 are legal conclusions that require no response. To
 3   the extent a response may be deemed required, Plaintiff’s characterizations of the Interagency
 4   Cooperation Rule are denied on the ground that the Rule speaks for itself.
 5          81.     Defendant-Intervenor States lack sufficient knowledge of information to form a
 6   belief as to the truth of the allegations in paragraph 81 and therefore deny them
 7   VIII. NEPA Requirements
 8          82.     The allegations in paragraph 82 are legal conclusions that require no response. To
 9   the extent a response may be deemed required, Plaintiff’s characterizations of NEPA and the
10   regulations are denied on the ground that the statute and the regulations speak for themselves.
11          83.     The allegations in paragraph 83 are legal conclusions that require no response. To
12   the extent a response may be deemed required, Plaintiff’s characterizations of NEPA and the
13   regulations are denied on the ground that the statute and the regulations speak for themselves.
14          84.     The allegations in paragraph 84 are legal conclusions that require no response. To
15   the extent a response may be deemed required, Plaintiff’s characterizations of NEPA and the
16   regulations are denied on the ground that the statute and the regulations speak for themselves.
17          85.     The allegations in paragraph 85 are legal conclusions that require no response. To
18   the extent a response may be deemed required, Plaintiff’s characterizations of NEPA and the
19   regulations are denied on the ground that the statute and the regulations speak for themselves.
20          86.     The allegations in paragraph 86 are legal conclusions that require no response. To
21   the extent a response may be deemed required, Plaintiff’s characterizations of NEPA and the
22   regulations are denied on the ground that the statute and the regulations speak for themselves.
23          87.     The allegations in paragraph 87 are legal conclusions that require no response. To
24   the extent a response may be deemed required, Plaintiff’s characterizations of NEPA and the
25   Final Rules are denied on the ground that the statute and the Rules speak for themselves.
26

27

28

                                                11                      Answer of Defendant-Intervenor States,
                                                                                 Case No. 4:19-cv-06812-JST
      Case 4:19-cv-06812-JST Document 63 Filed 06/22/20 Page 12 of 17



 1                                        CLAIMS FOR RELIEF
 2                                   FIRST CLAIM FOR RELIEF
                             Violation of the Administrative Procedure Act:
 3
      Issuance of Regulations that are Arbitrary, Capricious, and Not in Accordance with Law
 4
            88.     The Defendant-Intervenor States incorporate by reference their answers to all
 5
     preceding paragraphs.
 6
            89.     The allegations in paragraph 89 are legal conclusions that require no response. To
 7
     the extent a response may be deemed required, Plaintiff’s characterizations of the APA are
 8
     denied on the ground that the statute speaks for itself.
 9
            90.     The allegations in paragraph 90 state legal conclusions that require no response.
10
     To the extent a response may be deemed required, these allegations are denied.
11
            91.     The allegations in paragraph 91 state legal conclusions that require no response.
12
     To the extent a response may be deemed required, these allegations are denied.
13
            92.     The allegations in paragraph 92 state legal conclusions that require no response.
14
     To the extent a response may be deemed required, Plaintiff’s characterizations of the Rules are
15
     denied on the ground that the Rules speak for themselves.
16
            93.     The allegations in paragraph 93 state legal conclusions that require no response.
17
     To the extent a response may be deemed required, Plaintiff’s characterizations of the Rules are
18
     denied on the ground that the Rules speak for themselves.
19
            94.     The allegations in paragraph 94 state legal conclusions that require no response.
20
     To the extent a response may be deemed required, Plaintiff’s characterizations of the Rules are
21
     denied on the ground that the Rules speak for themselves.
22
            95.     The allegations in paragraph 95 state legal conclusions that require no response.
23
     To the extent a response may be deemed required, these allegations are denied.
24
            96.     The allegations in paragraph 96 state legal conclusions that require no response.
25
     To the extent a response may be deemed required, these allegations are denied.
26
            97.     The allegations in paragraph 97 state legal conclusions that require no response.
27
     To the extent a response may be deemed required, these allegations are denied.
28

                                                 12                    Answer of Defendant-Intervenor States,
                                                                                Case No. 4:19-cv-06812-JST
      Case 4:19-cv-06812-JST Document 63 Filed 06/22/20 Page 13 of 17



 1                                SECOND CLAIM FOR RELIEF
     Violation of the National Environmental Policy Act and the Administrative Procedure Act:
 2                Failure to Prepare an Adequate Environmental Impact Statement
 3          98.     The Defendant-Intervenor States incorporate by reference their answers to all
 4   preceding paragraphs.
 5          99.     The allegations in paragraph 99 state legal conclusions that require no response.
 6   To the extent a response may be deemed required, Plaintiff’s characterizations of NEPA are
 7   denied on the ground that the statute speaks for itself.
 8          100.    The allegations in paragraph 100 state legal conclusions that require no response.
 9   To the extent a response may be deemed required, these allegations are denied.
10          101.    The allegations in paragraph 101 state legal conclusions that require no response.
11   To the extent a response may be deemed required, these allegations are denied.
12          102.    The allegations in paragraph 102 state legal conclusions that require no response.
13   To the extent a response may be deemed required, these allegations are denied.
14          103.    The allegations in paragraph 103 state legal conclusions that require no response.
15   To the extent a response may be deemed required, these allegations are denied.
16          104.    The allegations in paragraph 104 state legal conclusions that require no response.
17   To the extent a response may be deemed required, these allegations are denied.
18          105.    The allegations in paragraph 105 state legal conclusions that require no response.
19   To the extent a response may be deemed required, these allegations are denied.
20          106.    The allegations in paragraph 106 state legal conclusions that require no response.
21   To the extent a response may be deemed required, these allegations are denied.
22          107.    The allegations in paragraph 107 state legal conclusions that require no response.
23   To the extent a response may be deemed required, these allegations are denied.
24          108.    The allegations in paragraph 108 state legal conclusions that require no response.
25   To the extent a response may be deemed required, these allegations are denied.
26

27

28

                                                 13                    Answer of Defendant-Intervenor States,
                                                                                Case No. 4:19-cv-06812-JST
      Case 4:19-cv-06812-JST Document 63 Filed 06/22/20 Page 14 of 17



 1                                        REQUEST FOR RELIEF
 2            109.    The remainder of the Complaint consists of the request for relief, to which no
 3   response is required. To the extent a response may be deemed required, the Defendant-Intervenor
 4   States deny that Plaintiff is entitled to the relief requested in the Request for Relief, or to any
 5   relief at all.
 6                                           GENERAL DENIAL
 7            110.    The Defendant-Intervenor States deny each and every allegation of the Complaint
 8   not expressly admitted or qualified herein.
 9                                       AFFIRMATIVE DEFENSES
10            111.    Plaintiff lacks standing.
11            112.    Plaintiff has failed to state a claim upon which relief can be granted.
12            113.    Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches, waiver
13   and/or estoppel.
14            114.    Plaintiff’s claims are waived for failure to present them to the Services during
15   public comment on the challenged Rules.
16                                    RESERVATION OF DEFENSES
17            115.    The Defendant-Intervenor States reserve the right to amend this Answer and to
18   assert additional defenses.
19            WHEREFORE, the Defendant-Intervenor States pray this Court deny Plaintiff’s request
20   for relief, dismiss the Complaint with prejudice, and grant such further relief as the Court deems
21   appropriate.
22

23

24

25

26

27

28

                                                   14                     Answer of Defendant-Intervenor States,
                                                                                   Case No. 4:19-cv-06812-JST
      Case 4:19-cv-06812-JST Document 63 Filed 06/22/20 Page 15 of 17



 1   DATED: June 22, 2020                               Respectfully submitted,
 2   STEVE MARSHALL                                     TIMOTHY C. FOX
     Attorney General of Alabama                        Attorney General of Montana
 3
     /s/ Edmund G. LaCour Jr.                           /s/ Melissa Schlichting
 4   Edmund G. LaCour Jr. (pro hac vice)                Melissa Schlichting (SBN 220258)
     Solicitor General                                  Deputy Attorney General
 5   James W. Davis (pro hac vice)                      Montana Department of Justice
     Deputy Attorney General                            215 N. Sanders St., P.O. Box 201401
 6   A. Barrett Bowdre (pro hac vice)                   Helena, MT 59620-1401
     Deputy Solicitor General                           Telephone: (406) 444-2026
 7   Office of the Alabama Attorney General             Fax: (406) 444-3549
     501 Washington Ave.                                E-mail: MSchlichting@mt.gov
 8   P.O. Box 300152
     Montgomery, AL 36130                               Attorneys for Defendant-Intervenor State of
 9   Telephone: (334) 353-2196                          Montana
     Fax: (334) 353-8400
10   E-mail: edmund.lacour@AlabamaAG.gov
     jim.davis@AlabamaAG.gov                            [Additional counsel listed on next page]
11   barrett.bowdre@AlabamaAG.gov
12   /s/ Paul Beard II
     Paul Beard II (SBN 210563)
13   FisherBroyles LLP
     5670 Wilshire Blvd., Ste. 1800
14   Los Angeles, CA 90036-5653
     Telephone: (818) 216-3988
15   Fax: (213) 402-5034
     E-mail: paul.beard@fisherbroyles.com
16
     Attorneys for Defendant-Intervenor State of
17   Alabama
18   MARK BRNOVICH
     Attorney General of Arizona
19
     /s/ L. John LeSueur
20   L. John LeSueur (pro hac vice)
     Arizona State Bar No. 022556
21   Assistant Attorney General
     Office of the Arizona Attorney General
22   2005 N. Central Avenue
     Phoenix, Arizona 85004
23   Telephone: (602) 542-0640
     John.LeSueur@azag.gov
24
     Attorneys for Defendant-Intervenor State of
25   Arizona ex rel. Arizona Game and Fish
     Commission
26
     * In compliance with Civil Local Rule 5-1(i),
27   the filer of this document attests that all
     signatories listed have concurred in its filing.
28

                                                  15                   Answer of Defendant-Intervenor States,
                                                                                Case No. 4:19-cv-06812-JST
      Case 4:19-cv-06812-JST Document 63 Filed 06/22/20 Page 16 of 17



 1   KEVIN G. CLARKSON                      DOUGLAS J. PETERSON
     Attorney General of Alaska             Attorney General of Nebraska
 2
     LESLIE RUTLEDGE                        WAYNE STENEHJEM
 3   Attorney General of Arkansas           Attorney General of North Dakota
 4   LAWRENCE G. WASDEN                     SEAN REYES
     Attorney General of Idaho              Attorney General of Utah
 5
     DEREK SCHMIDT                          PATRICK MORRISEY
 6   Attorney General of Kansas             Attorney General of West Virginia
 7   ERIC S. SCHMITT                        BRIDGET HILL
     Attorney General of Missouri           Attorney General of Wyoming
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      16                  Answer of Defendant-Intervenor States,
                                                                   Case No. 4:19-cv-06812-JST
      Case 4:19-cv-06812-JST Document 63 Filed 06/22/20 Page 17 of 17


 1                                   CERTIFICATE OF SERVICE

 2           I HEREBY CERTIFY that on June 22, 2020, I electronically filed the foregoing with the
     Clerk of the Court for the United States District Court for the Northern District of California by
 3   using the CM/ECF system, which will send notification of such to the attorneys of record.

 4
     DATED: June 22, 2020                                Respectfully submitted,
 5
                                                         /s/ Edmund G. LaCour Jr.
 6                                                       Edmund G. LaCour Jr. (pro hac vice)
 7                                                       Solicitor General
                                                         Office of the Alabama Attorney General
 8                                                       501 Washington Ave.
                                                         P.O. Box 300152
 9                                                       Montgomery, AL 36130
                                                         Telephone: (334) 353-2196
10                                                       Fax: (334) 353-8400
11                                                       E-mail: edmund.lacour@AlabamaAG.gov

12                                                       Attorneys for Defendant-Intervenor State of
                                                         Alabama
13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                                         Answer of Defendant-Intervenor States,
                                                                                  Case No. 4:19-cv-06812-JST
